DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4, 7, and 8 are objected to because of the following informalities:
Claim 2, line 2, recites “the opposing end faces” which should be changed to --the first end face and the second end face-- because claim 1 does not disclose that the first and second end faces oppose each other.
Claim 3, line 2, recites “the opposing end faces” which should be changed to --the first end face and the second end face-- because claim 1 does not disclose that the first and second end faces oppose each other.
Claim 4, line 2, recites “the opposing end faces” which should be changed to --the first end face and the second end face-- because claim 1 does not disclose that the first and second end faces oppose each other.
Claim 7, lines 2-3, recites “each of the at arc-shaped segments” which is grammatically incorrect and should be changed to --each of the arc-shaped segments--.
Claim 8, lines 1-2, recites “the weld is space apart from the shaft” which is grammatically incorrect and should be changed to --the weld is spaced apart from the shaft--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the annular gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is the annular gap one of the gaps disclosed in claim 5?
Claim 6, lines 1-3, recites “further comprising tightening the tightening tools until the annular gap between the transmission wheel is closed” which is indefinite because it is unclear how the tightening tools can be tightened when they are disclosed as being removed in the last line of claim 5.  Is there a secondary tightening step because claim 5, line 14, already discloses that the tightening tools are applied to push together the opposing end faces.  The limitation from claim 6 appears to contradict the structure shown in the drawings that show the transmission wheel segments spaced apart from each other and only being connected via a weld.  The Applicant is advised to cancel claim 6 to overcome the rejection.
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments, see the Remarks, filed June 3, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656